DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 8, 9, 11, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchor et al. (US 5738272, hereinafter ‘Anchor’) in view of Franic (US 2011/0303739) and Anderson (US 5221346).
Anchor discloses a package sleeve (20’) made of a composite material for the manufacture of a package, comprising: a sleeve surface with an inner partial area (35c) and with two outer partial areas (25c+30c and 40c+45c), a longitudinal seam which connects two edges of the composite material to form a circumferential package sleeve (25+45, see Fig. 2B), and two secondary fold lines (210s), which run through the sleeve surface, wherein the package sleeve is folded along two secondary fold lines (see Figs. 2A, 2B), wherein apart from the two secondary fold lines, the package sleeve does not contain any further continuous fold lines in the region of the inner partial area of the sleeve surface (see Fig. 9), and wherein the composite material includes at least one layer of paper or paperboard (col. 6, ll. 4) which is covered on the edge of the longitudinal seam running within the package sleeve (45 covers 25, see Figs. 2A, 2B); except does not expressly disclose the material weakening in one of the gable surfaces for fixing a pouring element or the edge sealant as claimed.
However, Franic teaches a similar packaging wherein one of the gable surfaces has a material weaken capable of use for fixing a pouring element (para 0026) as claimed.
Because Anchor and Franic both teach gable-top structures for packaging, it would have been obvious to one of ordinary skill in the art to substitute the gable-top shape with dispensing port taught by Franic for the gable-top structure taught by Anchor to achieve the predictable result of providing a dispensing packaging for food products.
Further, Anderson teaches sealing the inner edge of the composite material on gable packaging with a liquid-tight covering to prevent leaking, contamination, and contact between contents of a resultant package and the paper or paperboard layer (col. 2, ll. 18-42) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to seal the inner edge of the laminate taught by Anchor as modified above using the system taught by Anderson, in order to prevent wicking of the liquids within the carton into the laminate layers as taught by Anderson (col. 2, ll. 50-55).
Anchor as modified above further discloses the package sleeve is folded flat along both secondary fold lines by an angle in each case around 80 degrees (see Fig. 2B); the two secondary fold lines run parallel to each other (see Fig. 9); base surfaces and gable surfaces, which are arranged on opposite sides of the sleeve surface (top and bottom portions of Fig. 9); the base surfaces and the gable surfaces in each case comprise two rectangular surfaces (25b, 35b, 45b, 25d, 35d, 45d) and six triangular surfaces (30b, 40b, 30d, 40d); the secondary fold lines run through the point of contact of three adjacent triangular surfaces of the base surface and through the point of contact of three adjacent triangular surfaces of the gable surfaces (see Fig. 9).
Anchor as modified above further discloses the secondary fold lines are stamped from the inner side to the outer side of the package sleeve and/or from the outer side to the inner side of the package sleeve (score lines must inherently originate from one side or the other); the layer of paper or paperboard is covered by a sealing strip and/or by turning over the composite material in the region of the longitudinal seam (45 turns over edge of 25, see Fig. 2B); the composite material is stripped in the region of the longitudinal seam (col. 7, ll. 10-11).
Anchor as modified above further discloses the package sleeve is open in both the region of the base surfaces and in the region of the gable surfaces (open during manufacturing process, shown at step of folding in Figs. 2A, 2B); a package made from a packaging sleeve according to claim 1 (see Fig. 10), and the package is sealed in the region of the base surfaces and in the region of the gable surfaces (col. 3, ll. 7-15), wherein the package does not contain any continuous straight fold edges in the region of the inner partial area of the sleeve surfaces (see Fig. 10, bulge in package sidewall eliminates straightness in fold lines 210); the partial area of the sleeve surface adjoining the secondary fold lines are in each case arranged in an angular range between 160 and 200, in particular (see Fig. 10, approximately 180 degrees shown); lugs which are laid against the base surfaces in the lower region of the package (alternative interpretation of 25d, 35d, 45d).
Regarding claim 9, Anchor as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular weight of the packaging material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Anchor packaging with composite material having a weight in the range of 150-400 g/m2 as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Anchor packaging with composite material having a weight in the range of 150-400 g/m2 as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

4.	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchor et al. (US 5738272, hereinafter ‘Anchor’) in view of Franic (US 2011/0303739) and Anderson (US 5221346) as applied to claim 4 above, and further in view of Barbieri et al. (US 2012/0279182, hereinafter ‘Barbieri’).
Anchor as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the rear side of the gable having as shorter length than the front side as claimed.
However, Barbieri teaches a similar packaging wherein the gable surface on the r rear side of the package sleeve has a shorter length than the length of the gable surface on the front side of the package sleeve (see Fig. 4) as claimed.
Because Anchor as modified above and Barbieri both teach gable-top structures for packaging, it would have been obvious to one of ordinary skill in the art to substitute the gable-top shape with shorter rear length taught by Barbieri for the gable-top structure taught by Anchor as modified above to achieve the predictable result of providing a dispensing packaging for food products where the top labeling can be viewed while on a shelf.

5.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anchor et al. (US 5738272, hereinafter ‘Anchor’) in view of Franic (US 2011/0303739) and Anderson (US 5221346) as applied to claims 1 and 15 above, and further in view of Palm (US 2004/0169066).
Anchor as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the lugs laid against the upper region of the sleeve surface as claimed.
However, Palm teaches a similar gable-top package including lugs which are laid against the sleeve surface in the upper region of the package (13, 14) as claimed.
Because Anchor as modified above and Palm both teach gable-top structures for packaging, it would have been obvious to one of ordinary skill in the art to substitute the lugs laid against the top of the upper region of the sleeve surface as taught by Palm for the internally folded lugs taught by Anchor as modified above to achieve the predictable result of providing a dispensing packaging for food products.


Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-9, 11, 12, and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 8, 2022